Case 1:18-bk-10155      Doc 32    Filed 12/26/18 Entered 12/26/18 15:39:02         Desc Main
                                  Document     Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF RHODE ISLAND


   IN RE:                Lisa M. McConaghy                           BK. NO. 18-10155
                                                                     Chapter 13

                DEBTOR’S OBJECTION TO MOTION FOR RELIEF
    FILED BY FEDERAL NATIONAL MORTGAGE ASSOCIATION (“FANNIE MAE”)
                            C/O SETERUS, INC.

          Now comes the Debtor, Lisa M. McConaghy, by her attorney, John S. Simonian,
   and hereby objects to the Motion for Relief from Stay filed by Federal National Mortgage
   Association (“Fannie Mae”), creditor c/o Seterus, Inc., on the following grounds:

          The Debtor will file an amended Plan to cure the mortgage arrears.

          WHEREFORE, the Debtor respectfully requests this Honorable Court to deny the
   Motion for Relief from Stay filed by Federal National Mortgage Association (“Fannie
   Mae”), creditor c/o Seterus, Inc., for the reasons stated supra.

                                                      Debtor, by her Attorney
                                                      Lisa M. McConaghy


                                                      /s/ John S. Simonian
                                                      John S. Simonian, Esq., #4694
                                                      PO Box 2, Pawtucket, RI 02862
                                                      401/941-4800
                                                      401/785-8313 (fax)
                                                      jslaw@cox.net

                               CERTIFICATE OF SERVICE

          The undersigned (Attorney for the “Debtor”) hereby certifies that on the 26th day
   of December, 2018, a copy of the within Objection to Motion for Relief was served to the
   following:

     John Boyajian, Esq.                         Counsel for Movant
     Chap 13 Trustee                             Michael E. Swain, Esq. 8190
     Via Electronic Notice of Filing             Orlans PC
                                                 Via Electronic Notice of Filing
                  /s/ John S. Simonian
                  John S. Simonian
